Citation Nr: 1102615	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-38 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Evaluation of thoracic strain and osteoarthritis of the thoracic 
spine, currently rated at 10 percent. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1997 to 
September 2006, and from May 2007 to October 2007.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, 
North Carolina.  During the pendency of this appeal, jurisdiction 
was transferred to the RO in Reno, Nevada.

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge sitting at the RO in Las Vegas, 
Nevada, in September 2009.  A transcript of the hearing is 
associated with the claims file.

In August 2010, the Board remanded this matter for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.

The Board observes that, in addition to remanding the claim 
listed above, in August 2010, it also denied a claim for a rating 
higher than 10 percent for instability of the left knee, granted 
an increased 10 percent rating for limitation of motion of the 
left knee (denying a rating higher than 10 percent).  The Board's 
decision with respect to those matters is final.  See 38 C.F.R. § 
20.1100 (2010).  

In correspondence dated in August 2009, the Veteran withdrew his 
appeal on the issue of a compensable rating for migraine 
headaches; thus, that issue is not in appellate status.  38 
C.F.R. § 20.204(c) (2010).




FINDING OF FACT

The service-connected thoracic spine disability is manifested by 
constant pain, with normal range of motion, and with no 
additional functional impairment or associated neurological 
abnormalities.  Remaining functional flexion is better than 60 
degrees.

CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for thoracic strain and osteoarthritis of the thoracic 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

This claim arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service connection.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 
8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) has 
elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Veteran verified that all private and VA records 
had been submitted.  The rating schedule was explained to the 
Veteran, the Veteran's symptomatology was discussed in detail, 
and testimony concerning his level of impairment was elicited.  
Moreover, the file was left open for 30 days in order to 
supplement the record.  Such actions supplement the VCAA and 
comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded VA examinations 
in July 2006 and June 2009.  These examinations were adequate 
because each was performed by a medical professional based on 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  The resulting diagnoses 
and rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for 
additional evidentiary development.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  While such substantial compliance is required, 
strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In this case, the agency of original jurisdiction (AOJ) 
substantially complied with the Board's August 2010 remand 
instructions by requesting and obtaining treatment records "for 
all VA medical clinics in the state of Kentucky during 2008."  
While there was no evaluation of the Veteran's spine contained in 
those records, there is also no reason to believe that the 
records obtained are incomplete or that additional efforts would 
be fruitful.  Accordingly, the Board concludes that the AOJ 
complied substantially with the Board's remand instructions.  

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the CAVC noted 
an important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any 
form of arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.

In the September 2006 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for thoracic 
strain and osteoarthritis of the thoracic spine, pursuant to 
Diagnostic Code 5242, effective September 16, 2006.  

Disabilities of the spine are rated in accordance with the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), which encompasses such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle spasm, 
and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the 
thoracolumbar spine, a 10 percent rating is assigned where 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent rating requires that forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40 percent rating requires that forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Higher ratings require unfavorable ankylosis of either the entire 
thoracolumbar spine or unfavorable ankylosis of the entire spine, 
including the cervical portion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Note (2), (See also Plate V).

Based on the evidence, which reflect and include the Veteran's 
contentions regarding symptomatology, the Board concludes that 
there is no basis to assign a higher rating than 10 percent.  The 
current evaluation contemplates pain on motion and flexion 
greater than 60 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour.  In order to warrant a higher 
evaluation, there must be the functional equivalent of limitation 
of flexion to 60 degrees or less, or combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The Veteran's statements concerning his disability have remained 
consistent throughout the appeal.  We also find him competent and 
credible.  He reported to a June 2009 VA examiner that he has 
daily pain that is constant and the scale is 7 to 8 out of 10.  
Early in the morning, there's more stiffness.  As the day goes 
by, the pain increases, especially at work.  Also, activities 
like putting his young son in his car seat, lifting 20 lbs, and 
playing with his 2 young kids causes pain. 

He reported to a July 2006 VA examiner that his pain was 
constant.  On a scale of 0 to 10, with 0 being no pain and 10 the 
worst he's ever had, his pain was 6 to 7.  Flare up pain is 
caused by sitting for 1 hour, standing for 10 minutes, and by 
running for 20 minutes (about 2 miles).  Flare up pain occurs 
daily and lasts until he goes to bed.  During flare ups, he feels 
he is limited to 25 percent of usual activities.  The Veteran 
stated that his back is not weak.  He feels that his back 
condition has had a mild effect on occupation.  On activities of 
daily living, the effect is none; and on ability to participate 
in sports, recreation, exercise, and chores the effect has been 
moderate.  

The Veteran reported to his chiropractor that he had increased 
pain after sitting for extended periods of time.  The pain he is 
experiencing is a "dull, achy type of pain with tightness and a 
feeling of needing to stretch."  He reported that the pain level 
was s7 out of 10 and that the pain was constant.  

On his notice of disagreement, the Veteran reported constant 
pain, 7 or worse on a scale of 1 to 10.  He cannot sit sedentary 
for periods longer than 30 to 45 minutes, or stand longer than 10 
minutes without significant pain and discomfort.  The condition 
significantly impacts his ability to perform his duties 
efficiently and effectively on a daily basis.  He cannot run more 
than a mile, and has difficulty weight training.  He has two 
small children, and bending over to pick them up, carrying them, 
or getting on the floor and playing with them is almost 
impossible without significant pain.  

The Veteran testified at the hearing that he primarily has 
discomfort standing for extended periods of time.  He also 
reported discomfort and a lot of pain sitting sedentary for an 
extended period of time.  He reported that, at the end of a good 
day, he could bend 90 degrees, and had no difficulty laterally, 
but could not extend at all.  

In sum, the Veteran contends that his back disability causes 
constant pain that increases with virtually any activity, 
including, sitting, standing, and bending.  

Regarding clinical findings, the report of VA examination in June 
2009 reveals that posture, head position, and gait were normal; 
the spine appeared symmetric; there was no gibbus, kyphosis, 
list, lumbar flattening, lumbar lordosis, scoliosis, reverse 
lordosis, or ankylosis.  There were no spasms, no atrophy, no 
guarding, no weakness, tenderness, or pain with motion.  When 
asked whether muscle spasm, localized tenderness, or guarding 
were severe enough to be responsible for abnormal gait or 
abnormal spinal contour, the examiner's response was: no.  

Flexion was measured from 0 to 84 degrees; extension from 0 to 30 
degrees; left and right lateral flexion from 0 to 30 degrees; 
left and right lateral rotation from 0 to 30 degrees.  The Board 
interjects that these findings result in a combined range of 
motion of 234 degrees.  On examination, there was no objective 
evidence of pain following repetitive motion, and no additional 
limitations after three repetitions of range of motion.  The 
Veteran's range of motion was described as "normal" by the 
examiner.  The examiner found it significant that, during 
weighing, the Veteran bent down from his waist to put his coffee 
mug on the floor.  Imaging demonstrated normal alignment.  
Pedicles and spinous processes were intact.  Vertebral body 
heights were maintained.  In terms of effect on daily activities, 
there was found to be a mild impact on sports, traveling, and 
recreation, but no effect on chores, shopping, exercise, bathing, 
dressing, toileting, and grooming.  

The report of VA examination in July 2006 reveals minimal 
curvature to the right but no degenerative changes of arthritis.  
There was no muscle weakness or atrophy.  There was mild to 
moderate muscle spasms of thoracic muscles, but such spasms or 
guarding were not severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  Flexion was measured from 0 to 
90 degrees, with no pain; extension was from 0 to 25 degrees, 
with no pain; left and right rotation were from 0 to 30 degrees 
with no pain, left lateral bending was from 0 to 30 degrees, with 
no pain; and right lateral bending was from 0 to 20 degrees, with 
onset of pain at 20 degrees.  The Board has calculated the 
combined range of motion as 225 degrees.  There was no additional 
loss of motion with repetition.  There was no ankylosis.  

A private evaluation in June 2006 revealed that gait was even, 
balanced, and symmetric.  Heel walking and toe walking were 
within normal limits.  The Veteran expressed tenderness at the 
mid portion of the thoracic spine, at about T5 or T6 in the 
midline.

In an undated report, the Veteran's chiropractor reported x-ray 
findings showing some degenerative changes in the thoracic discs. 

As shown above, the Veteran's range of motion is almost normal.  
This finding is consistent with the Veteran's testimony that he 
can flex to 90 degrees, and his demonstrated ability and 
willingness to flex at the waist to set a cup on the floor.  His 
combined range of motion is well above the 120 degrees 
contemplated for a 20 percent rating.  Moreover, the clinical 
evidence establishes that he is not additionally limited by pain, 
weakness, fatigue, or incoordination, beyond the measured ranges.  
Clearly, neither the lay nor medical evidence suggests that he is 
functionally limited to 60 degrees of flexion or less.

In addition, while there is one clinical report of muscle spasms, 
and the Veteran has testified that he experiences spasms, the 
muscle spasms and guarding were clinically found not to be severe 
enough to be responsible for abnormal gait, which was not found, 
or abnormal spinal contour.  While there is one report of a 
minimal curvature to the right, the same examiner reported no 
abnormal spinal contour, leaving the Board to conclude that this 
is not an abnormal result.  In sum, the specific criteria for a 
20 percent rating are not met in this case.  

While the Veteran clearly believes he is entitled to a higher 
rating, and he is competent to report and describe his symptoms, 
he has not explained in terms of his functional impairment, the 
rating schedule and criteria, how his symptomatology warrants a 
higher rating, and the evidence (to include lay evidence) clearly 
indicates that it does not.  Constant pain, as described by the 
Veteran as his primary complaint, is certainly a component of 
disability, and the Board does not seek to minimize its impact; 
however, all compensable levels under the rating schedule are 
assigned "with or without symptoms such as pain."  In essence, 
the Veteran's report of constant pain is not probative of 
entitlement to a higher rating.  Indeed, the evidence 
demonstrates no additional functional impairment in terms of lost 
range of motion that would warrant a higher rating than currently 
assigned.  

It is clear from the record that the Veteran has peri-articular 
pathology.  In addition, there is limited motion and painful 
motion.  The provisions of 38 C.F.R. § 4.59 establish that the 
Veteran is entitled to a minimum compensable evaluation for the 
thoracic spine.  However, evaluations in excess of the minimum 
compensable rating must be based on demonstrated functional 
impairment.

The Board has also considered whether there are any objective 
neurological abnormalities associated with the Veteran's back 
disability, as he has been shown by one report to have disc 
degeneration; however, the clinical evidence regarding lower 
extremity strength, sensation, and reflexes does not demonstrate 
such abnormalities, and the Veteran has in fact testified that he 
does not experience radiating pain.  The Board also notes that 
there is no evidence or assertion of incapacitating episodes 
requiring bed rest prescribed by a physician or treatment by a 
physician.  

In sum, the Veteran's service-connected thoracic spine disability 
is manifested by constant pain, as well as spasms and minimal 
curvature of the spine to the right, but with essentially normal 
range of motion, and without an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Such symptomatology is entirely contemplated by the 10 
percent disability rating assigned, and the criteria for a higher 
rating are not met.  The Board notes that none of the criteria 
for ratings above 20 percent are met, and it cannot be said that 
the Veteran's disability picture more nearly approximates that 
contemplated for the 20 percent rating, or any higher rating.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the CAVC extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  

Here, the disability has not significantly changed.  Most 
pertinent in this regard, there is no point in time in which the 
criteria for a rating higher than 10 percent are met.  As such, a 
uniform 10 percent evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  The fact that the rating produced by the rating 
schedule is less than desired by the Veteran is owing entirely to 
the degree of symptomatology shown, and not to any failure to 
consider his specific symptomatology.  Significantly, the rating 
criteria include higher ratings where symptomatology of the 
appropriate degree is demonstrated.  As such, referral for 
extraschedular consideration is not warranted.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A disability rating higher than 10 percent for thoracic strain 
and osteoarthritis of the thoracic spine is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


